DETAILED ACTION
Examiner's Amendment
 
 	The Examiner contacted Attorney Gerstenzang on 5/19/2022 and was given permission to make the following changes.	
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims, cancel claims 1-10.
End of Examiner’s Amendment.

Examiner’s Statement of Reason for Allowance
 
Claims 11-20 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of records teaches various display in ear devices and methods of operating them, for example: Kofman et al. (US 2019/0052951), Martin et al. (US 2018/0114103), Sapozhnykov et al. (US 2019/0110121) and Ryan (US 7,406,179). However, the prior art of record fails to show “a first filter configured to receive the first electrical audio signal from the microphone and produce a first modified audio signal based on first filter parameters; a casing configured to support a transducer configured to convert a sensed pressure to a second electrical audio signal, the casing being further configured to maintain a position in 20the user's ear canal to maintain a position of the transducer within the user's ear; a second filter configured to receive the second electrical audio signal from the microphone and produce a second modified audio signal based on second filter parameters; and a control circuit configured to determine whether either or both of the first and second 25modified audio signals exceeds a respectively corresponding signal level threshold” as required by claim 11, and “a casing having a speaker driver configured to generate an input signal based on a sensed pressure, the casing being configured to maintain a position in the user's ear canal to maintain a position of the speaker driver within the user's ear canal; and 20a control component configured to determine whether the input signal exceeds a signal level threshold and create an insertion detection signal responsive to a determination that the input signal exceeds the signal level threshold,” as required by claim 17, when combined with all the limitations of claims 11 and 17 respectively.
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651